



COURT OF APPEAL FOR ONTARIO

CITATION: Bouragba v. Conseil Scolaire de
    District de LEst de LOntario,
2018 ONCA 732

DATE: 20180907

DOCKET: M49082 and M49002 (M48731)

Sharpe, Rouleau and van Rensburg JJ.A.

BETWEEN

Tarik
    Bouragba, Ahmed Bouragba, Hassani Djamila

and
    Yassin Douragba

Plaintiffs/Moving Parties

and

Conseil Scolaire de District de LEst de
    LOntario (CSDCEO), Lyne Racine, Conseil des Écoles Publiques de LEst de
    LOntario (CEPEO), Stephane Vachone, Diane Lamoureux, Annie Sicard, Ottawa
    Catholic District School Board (OCSB), Norma McDonald, Ottawa Carleton District
    School Board (OCDSB), Kevin Gilmore, Ontario Human Rights Tribunal, Genevieve
    Debane, Ontario Ministry of Education, Denis Chartrand, Ontario College of
    Teachers, Richard Lewko, Paul Marshall

Defendants/Responding Parties

Ahmed Bouragba and Tarik Bouragba, in person

Richard Sinclair (by telephone), for Ottawa-Carleton
    District School

Paul Marshall (by telephone), for Conseil Scolaire de
    District de lEst de lOntario

Charlotte-Anne Malischewski, for the Ontario College of
    Teachers, Richard Lewko and Paul Marshall

Jeffrey Claydon, for the Attorney General (Ontario)

Sabrina Fiacco, for the Ontario Human Rights Tribunal

Heard and released orally: September 5, 2018

REASONS FOR DECISION

[1]

The moving parties ask this panel to review the decision of Pardu J.A. dismissing
    their motion for an extension of time to move to set aside the decision of Feldman
    J.A., which had refused an extension of time to appeal an order of Maranger J.
    dismissing a motion to have another judge recused and for other relief. The
    Divisional Court had already dismissed a motion for leave to appeal Maranger
    J.s order.

[2]

We have reviewed the careful and detailed reasons of Justice Pardu,
    which thoroughly review the convoluted procedural history of this matter. Mr.
    Bouragba has not persuaded us that she made any error. The primary reason for
    refusing the moving parties an extension of time is that proposed appeal has no
    hope of success in this court.

[3]

The moving parties action was stayed and that order gave them the right
    to amend a Statement of Claim. That order is interlocutory in nature and was
    not appealed.

[4]

Maranger J.s order is also interlocutory in nature. Moreover, this
    court has no jurisdiction to entertain an appeal from Maranger J.s order as
    that order has already been dealt with by the Divisional Court.

[5]

Accordingly, the motion is dismissed. The responding parties do not seek
    costs.

Robert J. Sharpe
    J.A.

Paul
    Rouleau J.A.

K.
    van Rensburg J.A.


